DETAILED ACTION

Response to Amendment
The Amendment filed 2/13/2021 has been entered. Claims 1 and 3-16 remain pending in the application. Claim 2 was cancelled. Claims 6-7 were withdrawn.

Election/Restrictions
Claim 1 is allowable. The restriction requirement of species A and B, as set forth in the Office action mailed on 10/05/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A is withdrawn.  Claims 6-7, directed to species A is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-16 are allowed.
Examiner notes that allowable subject matter in claim 2 have been incorporated into the newly amended claim 1 and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action mailed on 10/13/2021. Therefore claim 1 is allowed for the same reason as set forth in the non-final office action mailed on 10/13/2021. Claims 3-16 are allowable by virtue of its dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/29/2021

/EVAN H MACFARLANE/Examiner, Art Unit 3724